                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 1 of 6



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        TRAVIS LEBLANC (251097)
                    3   (tleblanc@cooley.com)
                        KATHLEEN R. HARTNETT (314267)
                    4   (khartnett@cooley.com)
                        BETHANY C. LOBO (248109)
                    5   (blobo@cooley.com)
                        101 California Street, 5th Floor
                    6   San Francisco, California 94111-5800
                        Telephone: (415) 693 2000
                    7   Facsimile:     (415) 693 2222
                    8   Attorneys for Plaintiffs
                        ROCK THE VOTE; VOTO LATINO;
                    9   COMMON CAUSE; FREE PRESS; and
                        MAPLIGHT
                   10
                        Additional counsel listed on next page
                   11
                                                        UNITED STATES DISTRICT COURT
                   12
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   13

                   14
                        ROCK THE VOTE; VOTO LATINO;                     Case No. 3:20-cv-06021-WHO
                   15   COMMON CAUSE; FREE PRESS; and
                        MAPLIGHT,                                       STIPULATION AND ORDER TO SET A
                   16                                                   CONSOLIDATED BRIEFING SCHEDULE,
                                          Plaintiffs,                   PAGE LIMITS, AND HEARING DATE ON
                   17                                                   PLAINTIFFS’ MOTION FOR PRELIMINARY
                               v.                                       INJUNCTION AND DEFENDANTS’ MOTION
                   18                                                   TO DISMISS
                        DONALD J. TRUMP, in his official
                   19   capacity as President of the United States;
                        WILLIAM P. BARR, in his official
                   20   capacity as Attorney General of the United
                        States; WILBUR L. ROSS, JR. in his
                   21   official capacity as United States Secretary
                        of Commerce; DOUGLAS W. KINKOPH,
                   22
                        in his official capacity as Associate
                   23   Administrator of the Office of
                        Telecommunications and Information
                   24   Applications; and RUSSELL T. VOUGHT,
                        in his official capacity as Director of the
                   25   Office of Management and Budget,
                   26                     Defendants.
                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                             STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                                                          CONSOLIDATED SCHEDULE
                                                                                 (CASE NO. 3:20-CV-06021-WHO)
                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 2 of 6



                    1   DAVID GREENE (160107)
                        (davidg@eff.org)
                    2   CORYNNE MCSHERRY (221504)
                        (corynne@eff.org)
                    3   AARON MACKEY (286647)
                        (amackey@eff.org)
                    4   ELECTRONIC FRONTIER FOUNDATION
                        815 Eddy Street
                    5   San Francisco, CA 94109-7701
                        Telephone:    (415) 436-9333
                    6
                        KRISTY PARKER (pro hac vice forthcoming)
                    7   (kristy.parker@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                    8   2020 Pennsylvania Avenue, NW, #163
                        Washington, DC 20006
                    9   Telephone:     (202) 849-9307
                        Facsimile:     (929) 777-8428
                   10
                        NGOZI J. NEZIANYA (pro hac vice forthcoming)
                   11   (ngozi.nezianya@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                   12   115 Broadway, Fl 5
                        New York, NY 10006
                   13   Telephone:    (202) 934-3636
                        Facsimile:    (929) 777-8428
                   14
                        BEN BERWICK (pro hac vice forthcoming)
                   15   (ben.berwick@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                   16   15 Main Street, Suite 312
                        Watertown, MA 02472
                   17   Telephone:    (202) 579-4582
                        Facsimile:    (929) 777-8428
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                       STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                                   2                 CONSOLIDATE SCHEDULE
                                                                           (CASE NO. 3:20-CV-06021-WHO)
                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 3 of 6



                    1
                               WHEREAS, Plaintiffs filed their complaint on August 27, 2020 (ECF No. 1);
                    2
                               WHEREAS, Plaintiffs filed their motion for preliminary injunction on September 4, 2020,
                    3
                        with a hearing date noticed for October 14, 2020 (ECF No. 19);
                    4
                               WHEREAS, Defendants’ opposition to the motion for preliminary injunction is currently
                    5
                        due on September 18, 2020, and Plaintiffs’ reply brief is due on September 25, 2020;
                    6
                               WHEREAS, Defendants intend to file a motion to dismiss that is likely to raise overlapping
                    7
                        issues with Plaintiffs’ motion for preliminary injunction;
                    8
                               WHEREAS, the parties agree that it would be most efficient to consolidate the briefing
                    9
                        schedules for Plaintiffs’ motion for preliminary injunction and Defendants’ anticipated motion to
                   10
                        dismiss, in light of the likely overlapping issues;
                   11
                               WHEREAS, the parties agree that a modest expansion of the page limits will allow the
                   12
                        parties to brief the matters at issue fully—and, if briefing is consolidated—will result in fewer pages
                   13
                        than if the motions were briefed separately;
                   14
                               NOW, THEREFORE, the parties respectfully request that the Court set the briefing
                   15
                        schedule, page limits, and hearing date as follows:
                   16
                                      September 23, 2020: Defendants’ opposition to Plaintiffs’ motion for preliminary
                   17
                                       injunction and cross-motion to dismiss (30 pages);
                   18
                                      October 5, 2020: Plaintiffs’ reply in support of motion for preliminary injunction
                   19
                                       and opposition to cross-motion to dismiss (30 pages);
                   20
                                      October 14, 2020: Defendants’ reply in support of motion to dismiss (15 pages);
                   21
                                      October 21, 2020 (or as early as the Court allows): hearing on both motions.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                     STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                                                3                  CONSOLIDATE SCHEDULE
                                                                                         (CASE NO. 3:20-CV-06021-WHO)
                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 4 of 6



                    1   Dated: September 11, 2020                COOLEY LLP
                    2

                    3                                            By: /s/ Kathleen Hartnett
                                                                     Michael G. Rhodes
                    4                                                Travis LeBlanc
                                                                     Kathleen R. Hartnett
                    5                                                Bethany C. Lobo
                    6                                                Electronic Frontier Foundation
                                                                     David Greene
                    7                                                Corynne McSherry
                                                                     Aaron Mackey
                    8
                                                                     The Protect Democracy Project, Inc.
                    9                                                Kristy Parker
                                                                     Ngozi J. Nezianya
                   10                                                Ben Berwick
                   11                                                Attorneys for Plaintiffs
                                                                     ROCK THE VOTE, VOTO LATINO,
                   12                                                COMMON CAUSE, FREE PRESS, and
                                                                     MAPLIGHT
                   13

                   14                                            JEFFREY BOSSERT CLARK
                   15                                            Acting Assistant Attorney General

                   16                                            LESLEY FARBY
                                                                 Assistant Branch Director
                   17
                                                                 /s/ JAMES C. LUH
                   18                                            JAMES C. LUH (N.Y. Bar)
                                                                 Senior Trial Counsel
                   19                                            United States Department of Justice
                                                                 Civil Division, Federal Programs Branch
                   20                                            1100 L St NW
                                                                 Washington DC 20530
                   21                                            Tel: (202) 514-4938
                                                                 E-mail: James.Luh@usdoj.gov
                   22                                            Attorneys for Defendants
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                         STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                               4                       CONSOLIDATE SCHEDULE
                                                                             (CASE NO. 3:20-CV-06021-WHO)
                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 5 of 6



                    1                                           ATTESTATION
                    2          I hereby attest that concurrence in the filing of this document has been obtained from the

                    3   Signatory of this document, pursuant to L.R. 5-1(i)(3).

                    4
                                                                                  /s/ Kathleen R. Hartnett
                    5                                                             Kathleen R. Hartnett
                    6

                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                                      STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                                          5                         CONSOLIDATE SCHEDULE
                                                                                          (CASE NO. 3:20-CV-06021-WHO)
                          Case 3:20-cv-06021-WHO Document 30 Filed 09/14/20 Page 6 of 6



                    1                                              ORDER
                    2
                              PURSUANT TO STIPULATION, IT IS SO ORDERED.
                    3

                    4

                    5            September 14, 2020
                        Dated: ____________________
                    6                                             Hon. William H. Orrick
                                                                  United States District Judge
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                      STIP. AND [PROPOSED] ORDER TO SET
 SAN FRANCISCO                                               6                    CONSOLIDATE SCHEDULE
                                                                          (CASE NO. 3:20-CV-06021-WHO)
